Case 5:20-cv-05025-TLB Document 17               Filed 12/17/20 Page 1 of 1 PageID #: 887




                      IN THE UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF ARKANSAS
                              FAYETTEVILLE DIVISION


CHERI DEXTER                                                                  PLAINTIFF

V.                              CASE NO.: 5:20-CV-5025

ANDREW M. SAUL, Commissioner,
Social Security Administration                                              DEFENDANT


                                          ORDER

       Comes on for consideration the Report and Recommendation (Doc. 16) filed in this

case on December 2, 2020, by the Honorable Erin L. Wiedemann, Chief United States

Magistrate Judge for the Western District of Arkansas. Fourteen (14) days have passed

without objections being filed by the parties.

       The Court has reviewed this case and, being well and sufficiently advised, finds as

follows: the Report and Recommendation is proper and should be and hereby is ADOPTED

IN ITS ENTIRETY. Accordingly, for the reasons stated in the Magistrate Judge’s Report

and Recommendation, the Administrative Law Judge’s decision is AFFIRMED, and

Plaintiff’s case is DISMISSED WITH PREJUDICE.

       IT IS SO ORDERED on this 17th day of December, 2020.


                                          /s/ Timothy L. Brooks
                                          TIMOTHY L. BROOKS
                                          UNITED STATES DISTRICT JUDGE
